Exhibit 10.3

 

[g299241kki001.jpg]

 

December 4, 2008

 

VIA FIRST CLASS MAIL:

 

Ms. Jana Ahlfinger Bell

305 Falcon Court

Coppell, TX 75019

 

Re:                               Amendment to Employment Agreement

 

Dear Ms. Bell:

 

You and EF Johnson Technologies, Inc. (formerly known as EFJ, Inc.) (the
“Company”) are parties to an Employment Agreement dated February 1, 2005 (the
“Agreement”).  The purpose of this letter is to obtain your consent to an
amendment of the Agreement, which is required in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

The Agreement provides that, under certain circumstances, you are entitled to
benefits in the event of your involuntary termination of employment.  In order
to comply with Section 409A of the Code, the Agreement should be amended to
state that payments which are subject to the delay requirements of Section 409A
cannot be paid sooner than six months following your termination of employment. 
There are exceptions from the 6-month delay requirements for certain payments
upon an involuntary termination as defined under Section 409A, so long as those
payments do not exceed the monetary limit, which for 2008 is $460,000.  These
exceptions should apply to some of the payments to which you are entitled.  In
addition, in order to comply with Section 409A of the Code, the Agreement should
be amended to state that such payments will be paid on the 60th day following
your termination of employment provided that a release agreement has been
executed and not revoked by that date.

 

To this end, the Agreement is amended, effective December 4, 2008, to add the
following new Section 21 at the end of the Agreement:

 

Section 21.           Delay in Payment of Benefits.  If Employee is a “specified
employee,” as defined in § 1.409A-1(i) of the Final Regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
Employee is entitled to a payment under the terms of this Agreement, and such
payment would otherwise be paid (the “Original Payment Date”) before a date
which is at least six (6) months

 

EF Johnson Corporate Headquarters 1440 Corporate Drive, Irving, TX 75038-2401
800.328.3911 972.819.0700 fax 972.819.0639 www.efji.com

 

--------------------------------------------------------------------------------


 

following the date of Employee’s termination of employment that constitutes a
“separation from service,” as defined in Code Section 409A and the Final
Regulations issued thereunder (“Separation from Service”), then all or part of
such payment shall be paid on the date which is six (6) months following the
date of Employee’s Separation from Service (or, if earlier, the date of death of
Employee), provided such six (6) month delay is required for all or such part of
the payment by Code Section 409A.

 

Subject to the previous paragraph, benefits shall be paid in a lump sum payment
on the 60th day following Employee’s termination of employment provided that any
release agreement provided for hereunder has been executed and not revoked by
such date.

 

Please acknowledge your consent to the foregoing amendment to the Agreement by
executing a copy of this letter in the space provided below and returning it to
me within 10 days from the date of this letter, via facsimile (972-819-0201),
with the original being sent via regular mail.  You may also want to consult
your own independent counsel to assist you in reviewing this letter, and we urge
you to do so if you are so inclined.

 

If you have any questions or if you need additional information, please do not
hesitate to contact me.

 

 

 

Very truly yours,

 

 

 

EF Johnson Technologies, Inc.

 

 

 

 

 

By:

  /s/ Michael E. Jalbert

 

 

  Michael E. Jalbert

 

 

  Chairman and CEO

 

 

 

 

ACCEPTED AND AGREED BY

 

EXECUTIVE

 

 

 

 

 

 /s/ Jana Ahlfinger Bell

 

 

Jana Ahlfinger Bell

 

 

2

--------------------------------------------------------------------------------